


110 HRES 246 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Goode submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that States and units of local government should enact
		  legislation to prohibit the issuance of business, professional, or occupational
		  licenses to unauthorized aliens.
	
	
		Whereas the Federal Government has failed to take adequate
			 measures to curb illegal immigration;
		Whereas the failure by the Federal Government to curb
			 illegal immigration has placed, and continues to place, a substantial burden on
			 States and units of local government;
		Whereas many State and local governments have already
			 worked actively to discourage illegal immigration and to assist in the
			 enforcement of our Nation’s immigration laws;
		Whereas many illegal aliens in this country obtain
			 business, professional, or occupational (BPO) licenses to work as self-employed
			 independent contractors, allowing them to avoid citizenship verification
			 measures to which they would be subject if they were otherwise employed;
		Whereas permitting illegal aliens to obtain BPO licenses
			 is a reward for illegal behavior conducted by these aliens; and
		Whereas many States and units of local government, such as
			 the Commonwealth of Virginia, have considered or are considering measures to
			 prohibit the issuance of BPO licenses: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that States and units of local government should enact
			 legislation to prohibit the issuance of business, professional, or occupational
			 licenses to aliens who are not lawfully present in the United States, or are
			 not authorized to be employed in the United States.
		
